Michael B. Edwards Baldwin & Lyons, Inc.Assistant Vice President 1099 North Meridian Street Indianapolis, IN 46204 (317) 636-9800 June 28, 2013 Mr.Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:Baldwin & Lyons, Inc. Form 10-K for the fiscal year ended December 31, 2012 Filed March 8, 2013 File No. 000-05534 Dear Mr.Rosenberg: Thank you for your letter dated June 24, 2013 in connection with your review of the above captioned filing. We intend to fully respond to your comment letter. Our CFO and I are traveling during the next week to ten days and will be engaged in quarter end during the first two weeks of July.Accordingly, we respectfully request additional time to respond.We anticipate our response will be filed no later than July 22, 2013. The undersigned acknowledges that: · the Company is responsible for the adequacy of the disclosures in its filings. · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to its filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any further questions or require additional information, please contact me at your convenience. Regards, /s/ Michael B. Edwards Michael B. Edwards Assistant Vice President
